MEMORANDUM OPINION
                                        No. 04-12-00440-CV

                              IN THE INTEREST OF C.A.P., a Child

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-PA-00593
                             Honorable Thomas F. Lee, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 22, 2012

DISMISSED FOR LACK OF JURISDICTION

           On June 22, 201, the trial court signed a default order terminating appellant’s parental

rights. Appellant timely filed a notice of accelerated appeal. However, on July 11, 2012, the

trial court signed an order that vacated and set aside the order of termination. The order recites

that appellant is incarcerated and had filed an answer, but had not been given the opportunity to

appear by telephone for the final trial. A supplemental clerk’s record containing the July 11

order has been filed in this court.

           Because there is no longer an appealable order, we dismiss the appeal for lack of

jurisdiction.


                                                       PER CURIAM